UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 BRUCE A. POINTER, Sr., et al.,                    )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                ) Civil Case No. 08-0247 (RJL)
                                                   )
 DISTRICT OF COLUMBIA, et al.,                     )
                                                   )
                        Defendants.                )


                                                         r-
                                                          ENT
                                      (September        , 2010)


         F or the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED that the defendants' Motion for Summary Judgment [#24] is

GRANTED, and it is further

         ORDERED that the above-captioned case be DISMISSED with prejudice.

         SO ORDERED.




                                                       United States District Judge